Citation Nr: 1232228	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971. 

This appeal comes before the Board of Veterans' Appeals  (Board) from a March 2008 rating decision of the Chicago, Illinois, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine is shown to be productive of complaints of  pain, with limitation of motion, and degenerative disc disease; but not favorable ankylosis of the entire thoracolumbar spine, or forward flexion of the thoracolumbar spine of 30 degrees or less, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks during a 12 month period.  

2.  The Veteran's service-connected disabilities are: left foot drop with radiculopathy, evaluated as 30 percent disabling, and a low back disorder, evaluated as 20 percent disabling.  His combined rating is 40 percent. 

3.  Factors warranting a referral for TDIU on an extraschedular basis are not present.  
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected lumbar strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2011).  

2.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.16(a), (b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected lumbar spine disability.  

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

In January 1998, the RO granted service connection for degenerative disc disease of the lumbosacral spine, evaluated as 20 percent disabling.  In August 2003, the RO increased the Veteran's rating to 40 percent.  In December 2006, the RO reduced the Veteran's rating to 20 percent, and granted a separate 30 percent rating for a neurological manifestation of his low back disability, i.e., left foot drop and radiculopathy.   In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010).   

In August 2007, the Veteran filed a claim for an increased rating.  In March 2008, the RO denied the claim.  The Veteran has appealed.

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports show that he reported an ongoing history of back pain ever since basic training.  He was hospitalized in 1970, with a finding that his back strain was more likely due to obesity.  The final diagnoses were chronic low back pain, and obesity.  His separation examination report, dated in December 1970, noted to a history of low back pain since high school, with numerous treatments and one hospitalization during service.  As for the post-service medical evidence, it consists of VA reports.  A June 1999 X-ray report noted multi-level lumbar degenerative spondylosis, most pronounced at L4-5, and L5-S1.  A July 2003 magnetic resonance imaging (MRI) study contained an impression noting degenerative disc disease throughout the lumbar and thoracic spines, worse at L4-5 and L5-S1, and multiple-level disc herniations with severe central stenosis at L4-5 and L5-S1, and moderate-to-severe stenosis at L3-4.  A June 2006 MRI contained an impression noting degenerative disc disease with protrusions throughout the lumbar spine, worse at L3-4, L4-5, and L5-S1, and severe central stenosis at L4-5, and moderate-to-severe stenosis at L3-4 and L5-S1.  VA examination reports, dated between 2003 and 2006, showed that he had flexion between 45 degrees and 80 degrees.  

The Veteran's low back disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5293-5242.  In this regard, there is no DC 5293, and this is presumably a reference to an old version of the rating code, for which DC 5293 was used to rate intervertebral disc syndrome (IDS).  However, the old version of the rating code was replaced effective September 26, 2003.  See 68 Fed. Reg. 51454 - 51458 (August 27, 2003).  The Veteran filed his claim in August 2007, therefore, these criteria may not be applied to his claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome) (see also DC 5003) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes states that a 20 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent rating is warranted for IDS: With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.   

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The relevant medical evidence during the time period in issue includes a VA examination report, dated in December 2007, which shows that the Veteran's spine had flexion to 50 degrees.  

A VA spine examination report, dated in October 2011, shows that the Veteran's spine had flexion to 60 degrees.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his low back disability.  His range of motion findings do not show forward flexion of the lumbar spine limited to 30 degrees or less.  Nor have there been any findings of ankylosis of the thoracolumbar spine.  As such, the criteria for an evaluation in excess of 20 percent have not been met. 

With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  Both the December 2007 an October 2011 VA examination reports show that the examiners stated that there were no incapacitating episodes.  See also October 2011 VA neurological examination report (same).  He is not shown to have had incapacitating episodes of having a total duration of at least four weeks during a 12-month period.  Accordingly, the criteria for an evaluation in excess of 20 percent have not been met under the Formula for Rating IDS Based on Incapacitating Episodes.  

Concerning associated neurological abnormalities, the Board notes that service connection is in effect for left foot drop and radiculopathy.  There is no evidence of any other neurological abnormality associated with the Veteran's low back disability.  See e.g., December 2007 and October 2011 VA examination reports (noting that there were no neurologic findings).

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  

VA progress notes show that in February 2007, the Veteran was treated for complaints of back pain, with improvement with Vicodin and Morphine.  It was noted that he was still using cocaine.  On examination, there were no sensory deficits.  It was noted that he had refused surgery.  The report notes that he was to continue Vicodin and Morphine for pain.  In May 2007, the Veteran was noted to be in good spirits and doing well, and to be planning on going out of town for two weeks.  His medical history was noted to include severe lumbar spinal stenosis, for which he receives intrathecal injections.  He denied any weakness, or bowel or bladder incontinence.  On examination, he had 5/5 strength bilaterally.  Sensation was grossly intact to soft touch.  The assessments included spinal stenosis.  A May 2009 X-ray report notes extensive multi-level degenerative changes of the lumbar vertebrae and disc spaces, more extensive L2 through S1.  

The December 2007 VA examination report shows that the Veteran complained of severe symptoms after several hours of sitting or standing.  He reported being on constant pain medication.  He gave a history of electrical stimulation and epidurals with mild relief.  He described no incapacitating episodes in the last 12 months.  He used a cane secondary to his weakness.  He took Morphine twice a day, 100 mg (milligrams), and Vicodin prn (as needed).  On examination, gait was antalgic.  His right lower extremity had 5/5 strength.  There was some pain and fatigability, but no incoordination or flare-up.  X-rays revealed severe degenerative disc disease with severe spondylosis at multiple levels.  The impressions noted moderate spinal stenosis of the lumbar spine, and that the ranges of motion during active, passive, and repetitive motions were the same.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  

The October 2011 VA spine examination report shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that he could only walk about 1/2 a block.  He reported that his back pain was aggravated by prolonged sitting.  He used a 4-wheeled walker.  On examination, flexion was limited to about 60 degrees, by pain and stiffness.  Deep tendon reflexes were symmetrical.  The ranges of motion during active, passive, and repetitive motions were the same.  There was no loss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  There was no subluxation, instability, bladder or bowel complaints.

The October 2011 VA neurological examination report shows that the examiner was a different physician than the one who performed the October 2011VA spine examination.  The examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that his back pain worsened with activity.  He reported he could walk no more than 1/2 a block, and that he had difficulty with prolonged standing or sitting, specifically, sitting more than an hour or two.  Although surgery had been recommended, he had declined.  Right foot strength was 5/5, and hip flexion was "subtly weak", at 5-/5.  Reflexes were "surprisingly intact" at 1+.  He used a walker.  The diagnoses noted degenerative disc disease of the lumbar spine with severe L4-5 and L5-S1 stenosis.  The ranges of motion during active, passive, and repetitive motions were the same.  There was no loss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  There was no subluxation, instability, bladder or bowel complaints

In summary, the 2007 VA examination report shows that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  The 2011 VA examination reports show that the ranges of motion during active, passive, and repetitive motions were the same.  There was no loss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  There were no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  Strength has been shown to be 5-/5 or greater.  When the ranges of motion in the back are considered together with the evidence showing functional loss, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an evaluation in excess of 20 percent.  Accordingly, the claim must be denied.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

In the instant case, the schedular criteria and analyses applicable to the Veteran's claims encompass the full manifestations of the Veteran's low back disability, including pain, limitation of motion, joint pathology, and functional loss.  The Board finds that the Veteran's level of disability and symptomatology, as explained above, are reasonably described by the rating criteria and that the Veteran's disability level and symptomatology are both addressed and properly evaluated under the schedular criteria.  Hence, no further analysis is indicated.  However, the Board is not constrained from noting that there is no history of relevant hospitalization, or impairment related to the disability on appeal that falls outside of the ratings criteria.  Referral for extraschedular consideration is therefore not warranted. 

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased evaluation is warranted.   


II.  TDIU

The Veteran asserts that he is entitled to TDIU.  During his hearing, held in April 2012, he testified that he has not worked since March 2003, and that he had to quit his job due to back pain.  

The Veteran's claim (VA Form 21-8940), received in October 2008, shows that the Veteran stated that he had been employed by a telemarketer, 30 to 40 hours per week, from March 2001 to March 2003, by another telemarketer, two hours per week, for the month of August 2004, and for one day by a vendor of pamphlet sales in June 2007.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

The Veteran's service-connected disabilities are: left foot drop with radiculopathy, evaluated as 30 percent disabling, and a low back disorder, evaluated as 20 percent disabling.  His combined rating is 40 percent. 

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1)  ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

A VA examination report, dated in December 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the diagnoses noted moderate spondylosis and spinal stenosis of the lumbar spine, and left lower extremity dropfoot and mild atrophy of the lower left extremity.  The examiner concluded that there was no effect on the usual occupation or daily activities.  

A VA spine examination report, dated in October 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the diagnoses noted severe spinal stenosis of the lumbar spine with degenerative disc disease and left lower extremity radiculopathy and weakness.  The examiner concluded that there were no effects on the usual occupation or daily activities.  He further stated, "In summary, the Veteran is a 63-year-old gentleman.  Based on my examination, given the fact that he had multiple issues, I do feel that it would be hard for him to perform any type of significant strenuous activity.  I would imagine he is able to sit for at least short periods of time and perform activities such as light desk work."

A VA neurological examination report, dated in October 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the diagnoses noted degenerative disc disease of the lumbar spine with severe stenosis, and L5-S1 radiculopathy on the left, with no movement of the left foot against gravity.  The examiner stated, "Certainly, his significant lumbar stenosis does interfere with his ability to maintain gainful employment, in particular, employment that requires lifting more than 20 pounds or prolonged walking more than 5 minutes.  He is able to do sedentary work." 

A statement from a VA psychologist, dated in April 2012, shows that she states that the Veteran has major depression and "multiple medical problems including COPD (chronic obstructive pulmonary disease) spinal stenosis (including the cervical area and the lumbar area), lumbar radiculopathy, and neurogenic claudication.  He has abnormality of gait, difficulty walking, standing or sitting for any length of time.  [The Veteran] also has cocaine and alcohol dep[endence] in full sustained remission.  [The Veteran's] depression is also seriously debilitating.  In my opinion, [the Veteran] is unable to sustain gainful employment due to his mental and medical illnesses."  

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis. 

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  VA progress notes show that he has a variety of disorders for which service connection is not currently in effect, to include a depressive disorder, a personality disorder, hypertension, coronary artery disease, hepatitis C, and COPD.  In October 2008, he was also noted to have a history of alcohol and cocaine abuse, with several months of sobriety.  In addition, none of the three VA examination reports indicate that the Veteran cannot work due to his service-connected disabilities.  In this regard, the October 2011 VA examiners concluded that the Veteran is able to do sedentary/light desk work.  Although the Board has considered the April 2012 VA psychologist's statement, this statement is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history.  There is no indication that the psychologist has expertise in orthopedics.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In addition, she clearly indicates that her opinion is based both on psychiatric symptoms, as well as symptoms of other disorders, for which service connection is not in effect.  Given the foregoing, the Board finds that the Veteran does not meet the requirements for a TDIU on an extra-schedular basis. 

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in December 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


